Citation Nr: 0933943	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-01 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a low back injury.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1990 to 
October 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2008 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDING OF FACT

The Veteran's residuals of a low back injury manifests in 
complaints of radiating pain and moderately limited range of 
motion, but without forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or severe limitation of 
motion of the lumbar spine or evidence of severe lumbosacral 
strain, or neurological deficits attributable to the 
Veteran's service-connected back strain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
residuals of a low back injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a March 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  
February 2005 and January 2009 letters advised the Veteran to 
submit or ask VA to obtain medical evidence detailing 
clinical findings, to submit lay statements from witnesses 
describing relevant symptoms, and/or to submit the Veteran's 
own statement completely describing symptoms, their frequency 
and severity, and any additional disablement the condition 
causes.  The Board additionally notes that the January 2009 
letter advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also provided relevant rating criteria as well as 
illustrations indicating the relevant ranges of motion for 
the spine.  An April 2006 letter advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
claim was last readjudicated in April 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's post-service treatment records, VA examination 
reports and a lay statement.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was provided with 
relevant rating criteria in the January 2009 letter as well 
as the December 2005 statement of the case.  The Veteran was 
an active participant in the claims process by submitting a 
lay statement and appearing for examinations.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of the matters on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board notes that the Veteran's low back disability has 
been evaluated as 20 percent disabling under Diagnostic Code 
5295.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008). 

The Board notes that, during the course of this appeal, 
specifically, on September 23, 2002, and once again on 
September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  If the application of the revised regulation results 
in a higher rating, the effective date for the higher 
disability rating can be no earlier than the effective date 
of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 
2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

The Board notes initially that ratings criteria contemplating 
disc disease (Diagnostic Code 5293 (2002) and 5243 (2008) are 
not for application in the current case as there is no 
indication that the Veteran has been diagnosed with such 
condition.  

Prior to September 23, 2002, a 20 percent evaluation was 
warranted for lumbosacral strain where there was evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in the 
standing position; or evidence of moderate limitation motion.  
A 40 percent evaluation, under those same regulations, 
evidence of severe lumbosacral strain, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of the joint space, or with some 
of the aforementioned characteristics accompanied by abnormal 
mobility on forced motion; or evidence of severe limitation 
of motion of the lumbar spine.  

The schedular criteria which became effective September 26, 
2003, provides a 20 percent evaluation where there is 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation, under those same 
regulations, requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008). 

VA treatment records from March and April of 2002 indicate 
that the Veteran had not received treatment for his back 
during the prior one and a half years.  He had declined 
physical therapy.  The Veteran indicated that he had back 
pain with some radiation to his left leg; he relied on 
alcohol for pain relief.  Reflexes were noted at 2+; straight 
leg was negative; and lumbar range of motion was noted at 75 
percent in all planes due to pain.  An examiner indicated he 
felt that the pain was possibly due to a paraspinal muscle 
spasm.  The Veteran indicated that he no longer worked due to 
his back pain.  

The Veteran was afforded a VA examination during April 2002.  
The Veteran indicated he had pain 100 percent of the time at 
8 out of 10 with shooting pains to his upper back 
occasionally.  The Veteran indicated that he could walk two 
to three blocks but could not go up any stairs; could stand 
no more than two hours; could sit no more than four or five 
hours with support; and could drive a car for no more than 
three hours.  The Veteran indicated that he had daily flare-
ups; could work for one or two days but then had to rest for 
two to three days; and used no assistive devices to include 
crutches, a brace or a cane.  The Veteran indicated that 
during an exacerbation, there was severe limitation of all of 
his activities of daily living and other functions.  On 
objective examination, the Veteran had normal strength, tone, 
pulsations, reflexes and sensations of all extremities.  The 
Veteran was limping and his gait was slow.  There was 
widespread spinal and paraspinal tenderness to include his 
entire back but with no gluteal muscle tenderness.  Ranges of 
motion were forward flexion to 80 degrees with pain beyond 50 
degrees; rotation to 15 degrees bilaterally with pain; 
lateral bending bilaterally to 20 degrees with pain.  
Straight leg raising while sitting was positive for pain in 
the contralateral hips bilaterally and in the laying position 
was positive for ipsilateral hip pain on both sides.  X-rays 
indicated no evidence of fracture; subluxation; or 
dislocation; no significant arthritic changes; and minimal 
right convex rotoscoliosis of the lumbar spine.  The 
diagnosis was normal lumbosacral spine.   

A VA treatment note from August 2002 indicates that the 
Veteran complained of chronic back pain.

The Veteran was afforded a VA examination during March 2005.  
The Veteran indicated that he had been prescribed ibuprofen 
and naproxen which provided no relief.  The Veteran indicated 
that he had constant pain at a 9 out of 10 level 24 hours a 
day, 7 days a week.  Bending over increased the pain to a 10.  
The Veteran also indicated a sharp pain 2 or 3 times a week, 
lasting for 10 minutes.  The Veteran reported warmth, 
tenderness, weakness, and stiffness; no instability; no cane 
or assistive devices; a cloth back brace for support; pain 
radiation down the right posterior leg to the knee; no 
numbness or tingling; no hospitalization or bed rest; and 
problems with his activities of daily living to include 
trouble bathing, putting on shoes and socks and home 
maintenance.  The Veteran reported he was unemployed.  Ranges 
of motion were reported at flexion to 40 degrees with pain; 
extension to 15 degrees with pain; left lateral bending to 20 
degrees with pain; right and left rotation to 30 degrees with 
pain.  The Veteran refused to perform repetitive ranges of 
motion.  The Veteran had pain and tightness in the 
paravertebral muscles.  The examiner reported the Veteran's 
strength was 5/5 with slight giving away; sacral sensation 
was intact to monofilament; and proprioception was normal.  
The Veteran walked with a pronounced limp; but there was no 
limp with walking on heels, toes or doing tandem walking.  
Straight leg raises produced pain radiating down the 
posterior thigh to the knee; there was no numbness or 
tingling in either leg.  The examiner indicated that 
posterior tibial pulses were good.  The Veteran reported he 
had incontinence of the bowels three times per year with no 
bladder incontinence.  X-rays indicated normal height and 
alignment with disc spaces well preserved.  

A May 2005 VA treatment note indicates that the Veteran 
complained of back pain off and on.  The spine x-rays were 
noted as normal with no degenerative joint disease or acute 
process.  The examiner indicated the complaints were probably 
a result of muscle aches.  

A November 2006 VA emergency room note indicates the Veteran 
complained of waking up with back pain at 10 out of 10.  
There were no lower extremity symptoms of numbness, pain, 
paresthesias or weakness and no bowel or bladder 
incontinence.  The examiner indicated the Veteran was 
diagnosed with lumbar strain and he received a prescription 
for ibuprofen. 

A December 2008 emergency department note indicated that the 
Veteran had hurt his shoulder while lifting boxes at work.  
Additionally, it was reported the Veteran did hard labor for 
work.  

A January 2009 VA treatment note indicates that the Veteran 
spine was nontender; power was 5/5 and equal in all 
extremities with intact sensation; and the Veteran reported 
he did not take medication for his tolerable back pain.

The Veteran was afforded a VA examination during March 2009.  
The Veteran indicated that his back pain had worsened since 
his previous VA examination.  However, the Veteran indicated 
that his pain was at 7 out of 10 with flare-ups 3 or 4 times 
a week at 10 out of 10.  The Veteran indicated that he had 
radiation to his thighs 1 or 2 times a week but with no 
numbness or tingling.  The Veteran used no braces or 
assistive devices; activities of daily living were affected 
by pain but he was able to perform them.  He took ibuprofen 
for pain relief and had no recent physical therapy, no 
physician-prescribed bed rest, and no surgery or injections.  
The Veteran reported he was unemployed.  The examiner 
indicated that the Veteran was muscular with no atrophy about 
his paraspinal musculature.  The Veteran indicated that he 
had significant pain with only light palpitation of his skin 
everywhere; the examiner indicated that he did actually seem 
to have pain in the midline as well as in the paraspinal 
musculature.  

Ranges of motion were reported as being pretty well preserved 
with forward flexion to 70 degrees with pain beginning at 40 
degrees; extension from 0 to 20 degrees with pain at the 
final 10 degrees of motion; right and left lateral bending to 
approximately 20 degrees with pain at the final 10 degrees of 
motion; and right and left lateral rotation to 50 degrees 
with pain in the final 10 degrees of motion.  Repetitive 
ranges of motion did not increase the pain and there was no 
additional weakness, no fatigue and no incoordination or any 
changes in degrees of motion.  The neurological examination 
showed 5/5 strength; full sensation to light touch 
and 2+ reflexes; no clonus; a downgoing Babinski bilaterally; 
no wide-based gait; no scoliotic, lordotic or kyphotic 
deformity; straight leg testing noted as positive with laying 
down but absolutely negative with distracted straight leg 
raise testing.  X-rays showed very well maintained disc 
height with only some minor anterior osteophytes at the L3-L4 
superior endplate region; no posterior degenerative joint 
disease; and no subluxation.  The diagnosis was back strain.  
The examiner stated that although the Veteran indicated that 
his back was getting worse, there was no objective evidence 
of such.  The examiner also indicated that there was some 
psychological component to the Veteran's complaints of pain 
and his objective symptoms indicated a mild low back strain.

Considering the old rating criteria, the Board notes that the 
Veteran is already in receipt of a 20 percent evaluation, and 
the evidence does not indicate severe limitation of motion of 
the lumbar spine or evidence of severe lumbosacral strain, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion, or 
abnormal mobility on forced motion.  

Under the revised rating criteria, the Board notes that there 
is no evidence of forward flexion of the thoracolumbar spine 
to 30 degrees or less during any point in the relevant 
period.  

Concerning possible neurological symptoms, the Veteran 
indicates some radiation but without tingling or numbness.  
The Veteran also reported that he had loss of bowel control 
at times.  However, the Board notes that there is no 
objective evidence of neurological symptomatology related to 
the Veteran's service connected back condition. In this 
regard, VA examination in 2009 revealed no abnormal 
neurological findings.

The Board has considered functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness.  See DeLuca, 8 Vet. App. 202 (1995). However, with 
repetitive motion there was no evidence of additional pain, 
weakness, lack of endurance, or incoordination of movement in 
the low back, or limitation of motion to a level consistent 
with a higher rating.  The Board additionally notes that the 
most recent VA examiner indicated that the Veteran's 
complaints of pain were not borne out by objective evidence, 
that his complaints had a psychological component, and that 
he has a mild low back strain.  Indeed, a 2009 VA treatment 
note revealed the Veteran indicating that he took no 
medication for his tolerable back pain.  Thus, the Board 
finds the medical evidence of objective findings to be 
entitled to great probative value and assigns less probative 
weight to the Veteran's contentions regarding the severity of 
his disability.  See Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence).  
Thus, after reviewing all of the evidence of record and the 
applicable diagnostic codes, the Board finds that the 
objective medical evidence of record indicates that the 
Veteran's back condition warrants no more than the current 20 
percent evaluation during any part of the claims period.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's back condition.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a low back injury is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


